
	
		II
		Calendar No. 583
		110th CONGRESS
		2d Session
		S. 2664
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			February 26, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend the provisions of the Protect America Act of
		  2007.
	
	
		1.Short titleThis Act may be cited as the
			 Protect America Short-term Extension
			 Act.
		2.Extension of the
			 Protect America Act of 2007Subsection (c) of section 6 of the Protect
			 America Act of 2007 (Public Law 110–55; 121 Stat. 557; 50 U.S.C. 1803 note), as
			 amended by section 1 of the Act to Extend the Protect America Act of 2007 for
			 15 Days (Public Law 110–182), is amended by striking 195 days after the
			 date of the enactment of this Act and inserting on the date that
			 is 30 days after the date of the enactment of the Protect America Short-term
			 Extension Act.
		3.Effective
			 dateThe amendment made by
			 section 2 shall take effect as if enacted on February 15, 2008.
		
	
		February 26, 2008
		Read the second time and placed on the
		  calendar
	
